

116 S1382 IS: Abortion Providers Loan Elimination Act
U.S. Senate
2021-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1382IN THE SENATE OF THE UNITED STATESApril 27, 2021Mr. Marshall (for himself, Mr. Barrasso, Mrs. Blackburn, Mr. Boozman, Mr. Braun, Mr. Cassidy, Mr. Cramer, Mr. Crapo, Mr. Daines, Mrs. Fischer, Mr. Hagerty, Mrs. Hyde-Smith, Mr. Inhofe, Mr. Kennedy, Mr. Lankford, Ms. Lummis, Mr. McConnell, Mr. Moran, Mr. Portman, Mr. Risch, Mr. Rounds, Mr. Rubio, Mr. Scott of Florida, Mr. Thune, Mr. Tillis, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo amend the Small Business Act to prohibit abortion providers from receiving a covered loan under the paycheck protection program, and for other purposes.1.Short TitleThis Act may be cited as the Abortion Providers Loan Elimination Act.2.FindingsCongress finds the following:(1)The Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) disqualified affiliations from applying for and receiving loans through the paycheck protection program established under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)). (2)Section 7(a)(36)(D)(vi) of the Small Business Act (15 U.S.C. 7(a)(36)(D)(vi)), as added by the Coronavirus Aid, Relief, and Economic Security Act, established that affiliation rules apply to nonprofits for the purpose of determining whether a nonprofit has 500 or fewer employees. (3)Planned Parenthood Federation of America, a national organization with central control over its affiliates and which has nearly $2,000,000,000 in assets and 16,000 employees, improperly applied for, and received $80,000,000 in loans through the paycheck protection program.(4)In May of 2020, the Small Business Administration sent letters to the 38 Planned Parenthood affiliates who had improperly applied for and received funds under the paycheck protection program contrary to the letter of the law, instructing the affiliates to return the funding.(5)According to the most recently available data, 7 affiliates did so, but the remaining 31 affiliates kept the received funding despite receiving notice that they had received such funds illegally.(6)As of March 23, 2021, 3 of the 31 Planned Parenthood affiliates again applied for and received second draw loans under section 7(a)(37) of the Small Business Act (15 U.S.C. 636(a)(37)) for a combined $4,800,000 of additional funding.3.Paycheck Protection Program(a)In GeneralSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) is amended by adding at the end the following:(W)Prohibition on Covered Loans for Abortion Providers(i)In GeneralExcept as provided in clause (ii), no individual or entity that provides abortions shall be eligible to receive a covered loan.(ii)ExceptionsClause (i) shall not apply to—(I)a hospital, as defined in section 1861(e) of the Social Security Act (42 U.S.C. 1395x(e)); or (II)an entity that exclusively provides abortions described in section 507(a) of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94)..(b)Effective DateThe amendment made by this section shall be effective as if included in the enactment of the CARES Act (Public Law 116–136).4.Inspector General reportNot later than 6 months after the date of enactment of this Act, the Inspector General of the Small Business Administration shall conduct an investigation and submit to Congress a report on the number of covered loans made to the Planned Parenthood Federation of America pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) and to other individuals or entities that provide abortions.